IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-60691
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

BRENT MANDAL JONES,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 1:01-CR-91-GG
                      --------------------
                          March 5, 2003

Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Brent Mandal Jones appeals his conviction for conspiring to

possess more than fifty grams of crack cocaine with intent to

distribute.    He asserts that the evidence was insufficient to

support his conviction because the witnesses against him were all

convicted drug dealers and because their testimony was

unsubstantiated.    The uncorroborated testimony of a coconspirator

may be sufficient to support a conviction.    See United States v.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-60691
                                -2-

Gadison, 8 F.3d 186, 190 (5th Cir. 1993).    We hold that “a

rational jury could have found the essential elements of the

offense[] beyond a reasonable doubt.”     Id. at 189 (internal

quotation and citation omitted).

     Jones also asserts that the district court erred in limiting

his closing argument to twenty minutes.    He has not established

that the district court abused its discretion in this limitation.

See United States v. Moye, 951 F.2d 59, 63 (5th Cir. 1992).

     Jones contends that the cumulative effect of these errors

requires reversal.   He has failed to show that cumulative errors

deprived him of a fair trial.    See United States v. Munoz, 150

F.3d 401, 418 (5th Cir. 1998).   The judgment of the district

court is AFFIRMED.